Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 2, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant and her employer were codefendants in a civil trial arising out of an accident wherein claimant struck a pedestrian while driving the employer’s car. In May 1993, at a time when claimant had been subpoenaed to testify at trial and jury selection had commenced, claimant nonetheless left on a vacation trip, failing to comply with her employer’s request to leave a telephone number where she could be reached. Because claimant was not available to testify, the employer, who had planned to contest the matter, was. instead forced to settle it. Claimant was discharged from her employment and the Unemployment Insurance Appeal Board subsequently ruled that she was disqualified from receiving unemployment insurance benefits because she was discharged due to misconduct. We affirm. There is substantial evidence to support the finding that claimant engaged in conduct “detrimental to her employer’s interest” (Matter of Chapman [Hudacs], 190 AD2d 941) and that she was properly found to be disqualified from receiving benefits.
Cardona, P. J., Mikoll, Crew III, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.